DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Keith Taboada, Reg. No. 45,150 on 07/11/2022.

Amend the claims of the present invention as follows:

1. A light-emitting device, comprising:
a carrier, comprising an insulating layer, an upper conductive layer formed on the insulating layer, a plurality of conducting vias passing through the insulating layer, and a lower conductive layer formed under the insulating layer;
four or more light-emitting elements, arranged in rows and columns, and flipped on the carrier;
a light-passing unit, formed on the carrier, and covering the four or more light-emitting elements; and
a light-shielding layer located on the carrier, covering the upper conductive layer and the plurality of conducting vias, wherein in a top view of the light-emitting device, the light-shielding layer is in the form of a cross type;
wherein each of the four or more light-emitting elements comprises a first light-emitting bare die configured to emit a first light with a first dominant wavelength, a second light-emitting bare die configured to emit a second light with a second dominant wavelength, and a third light-emitting bare die configured to emit a third light with a third dominant wavelength;
wherein two adjacent first light-emitting bare dies in a row are separated by a first distance W1, two adjacent first light-emitting bare dies in a column are separated by a second distance W2, and W1 is substantially equal to W2; and
wherein the plurality of conducting vias is arranged on an area located between the four or more light-emitting elements.

10. Cancelled.


Allowable Subject Matter
Claims 1-8 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 11-20 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a light emitting device comprising the amendment of 06/21/2022 and the Examiner’s amendment to claim 1, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
7. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819